Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
TERMINAL DISCLAIMER 
The terminal disclaimer filed on 08/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,761,721 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
In view of terminal disclaimer approval, double patenting rejection is overcome.
RESPONSE TO ARGUMENTS
Claim Objection
Claim 41 amendments are acknowledged. Claim 41 amendments are sufficient to overcome outstanding claim objection. 
Prior Art Rejection
Applicant claims amendments (claims 1, 13, 15, 22, 34, 36, & 41) and addition (claims 43-44) filed (08/03/2022) have been carefully considered.  After carefully reviewing applicant arguments, prior art references and claim limitations, arguments are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 & 22, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1 & 22 that includes: 
Claims 1 & 22:
…
“
receiving a first image from a camera; determining at least one facial feature in the first image; generating, based on the at least one facial feature, an initial image mesh that comprises at least one vertex corresponding to the at least one facial feature; outputting a first display image based on the initial image mesh, the display first image including a first depiction of a face; detecting a motion of a user of the electronic device based on data received from the camera, the data representing at least a portion of the user; determining an updated image mesh based on the detected motion of the user, wherein a location of the at least one vertex corresponding to the at least one facial feature is different between the initial image mesh and the updated image mesh; outputting a second display image based on the updated image mesh, the second display image including a second depiction of the face; receiving a touch input from the user; determining an editing action based on the touch input; modifying the second depiction of the face based on the determined editing action to generate a third depiction of the face, the third depiction of the face having a different style than the second depiction of the face; outputting a third display image including the third depiction of the face; receiving, by a microphone, a speech signal; converting the speech signal to an electrical signal; converting the electrical signal to an acoustic signal; and outputting the acoustic signal.
”
Regarding dependent claims 2-3, 6-8, 13-20, 23-24, 27-29, 34-41 & 43-44 these claims are allowed because of their dependence on independent claims 1 & 22 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661